Citation Nr: 1409106	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to a compensable evaluation for peripheral neuropathy of the right upper extremity.

4.  Entitlement to a compensable evaluation for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section 5121A under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the VA regional office (RO) from which the claim originated.  

In this case, the Veteran died in July 2012, and in February 2013 the RO determined that the claimant is the surviving spouse of the Veteran, as she was married to the Veteran for at least one year at the time of his death, and thus she is a dependant eligible to seek substitution regarding his pending claim.  The Board concurs that the appellant has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A.

The appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2013.


FINDINGS OF FACT

1.  An acquired psychiatric disability was initially manifested many years following service, and is not shown to be related to service.

2.  PTSD was not shown in service, and has not been demonstrated following the Veteran's discharge from service.

3.  Residuals of a traumatic brain injury were initially manifested many years following service, and are not shown to be related to service.

4.  Peripheral neuropathy of the right upper extremity was not present on the most recent VA examination.

5.  Peripheral neuropathy of the left upper extremity was not present on the most recent VA examination.

6.  The Veteran was granted service connection for diabetes mellitus, type II, with erectile dysfunction, evaluated as 20 percent disabling; residuals of a fracture of the right olecranon, evaluated as 10 percent disabling; scar, residuals of a gunshot wound of the left leg, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as noncompensable; and for peripheral neuropathy of the left upper extremity, evaluated as noncompensable.  The combined scheduler evaluation is 50 percent.

7.  He had work experience as a truck driver, and completed three years of high school.

8.  The Veteran's service-connected disabilities were not so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2012).

2.  Residuals of a traumatic brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for a compensable evaluation for peripheral neuropathy of the right upper extremity were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.124a, Diagnostic Codes 8515, 8615, 8715 (2013).

4.  The criteria for a compensable evaluation for peripheral neuropathy of the left upper extremity were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.124a, Diagnostic Codes 8515, 8615, 8715 (2013).

5.  The criteria for TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  Letters dated July 2008 and October 2010 explained the evidence necessary to substantiate his claims.  The claims were subsequently readjudicated in March 2013.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

With regard to claims for substitution, it is generally assumed that all 38 C.F.R. part 3 regulations that would have been applicable to the Veteran had he not died would be applicable to the substitute under the proposed regulations.  As such, VA would only be obligated to send a substitute notice under 38 CFR 3.159(b) if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  As described above, VA's duty to notify the Veteran was satisfied prior to his death, and therefore no additional notification is due the appellant

VA treatment records, private treatment records, and Social Security Administration records, have been associated with the claims folders.  The appellant provided testimony during the September 2013 hearing.  The RO arranged for VA examinations regarding the claims on appeal in September 2009 (PTSD), December 2010 (TBI) and January 2011 (neurological).  The Board finds the examinations were adequate to allow for appellate review of the issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The service treatment records disclose was admitted to the sick list in August 1968 with diagnoses of shrapnel wounds of the left thigh and right eyebrow, and a fracture of the right olecranon.  It was noted in the January 1969 medical board report that the Veteran had been injured in August 1968 in Vietnam when the vehicle on which he was riding struck a mine.  

The Veteran was referred to the neuropsychiatric clinic in October 1969.  It was noted he had been seen earlier that month when he reiterated his main desire, which was to get out of service.  The report summarizes psychiatric treatment the Veteran received prior to service, and indicated that a psychological evaluation in March 1964 revealed he had made marginal adjustments to social demands and harbored hostility towards others.  Treatment was recommended, but not pursued.  The examiner commented that after repeated contacts with the Veteran, a review of pre-service psychiatric records, and a review of all available records and current findings, it was his opinion the Veteran exhibited long-standing evidence of attitudes and behavior that were best described by the term sociopathic personality.  It was stated this was present prior to service.  He stated the Veteran had a pre-existing personality disorder, and that he did not have a disability that was a result of an incident in service or which was aggravated thereby.

The discharge certificate shows the Veteran received the Purple Heart Medal and the Combat Action Ribbon.

The Veteran submitted an initial claim for service connection in December 1969.  There was no reference to a psychiatric disability or any traumatic head injury.

The Veteran was afforded a general medical examination by the VA in March 1970.  On examination of the musculoskeletal system, the Veteran stated that when his vehicle hit the land mine in service, he fractured his right elbow and had a shrapnel wound of the left thigh.  Neurological and psychiatric evaluations were normal.  No pertinent diagnosis was made.

Private medical records show the Veteran was seen for a commercial driver fitness determination in May 2004.  He denied any head/brain injuries, disorders or illnesses.  He also denied a nervous or psychiatric disability.  A history of some anxiety and depression, as well as excessive worry and some difficulty sleeping was reported in January 2005.

VA outpatient treatment records show that when the Veteran was seen in March 2005, a PTSD screen was negative.  The Veteran indicated he had been sad or depressed for the past year.  In April 2006, he complained of increasing depression over the last few months secondary to an inability to work, with associated financial problems.  He also described marital discords and deteriorating health, all of which had contributed to his increased depression.  The assessment was major depression.  

A VA examination for diabetes mellitus was conducted in May 2006.  When the Veteran described the in-service accident, he stated he was riding on a troop carrier when it hit a mine.  He claimed he was blasted into the air and landed on his right side.  He said he also received a gunshot wound or shrapnel wound to the left lower extremity.   

Additional VA outpatient treatment records show the Veteran was seen in August 2006 for depression and anxiety, along with some PTSD symptoms.  He stated he still had some intermittent dreams and nightmares of Vietnam.  In October 2006, it was reported his depression and anxiety seemed related to marital discord and other problems at home.  

The Veteran was seen in a private facility in June 2008.  He reported flashbacks of his experiences in Vietnam.  He stated he had depression, anxiety, problems sleeping, irritability and difficulty concentrating.  He maintained these were chronic problems that had bothered him since his return from Vietnam.  The diagnoses were PTSD and dementia, due to medical condition.  

The Veteran was afforded a social and industrial survey by the VA in September 2008.  The examiner noted he reviewed the claims folder, including the June 2008 private evaluation.  The Veteran asserted that he served as a tank driver and was blown up.  He claims he went straight up in the air and landed in the water.  He maintained he was the sole survivor of all the tank members.  He stated he changed after service.  

On VA psychiatric examination in September 2008, the examiner indicated she reviewed the Veteran's claims folder and mental health records.  She noted he was treated for depression secondary to an inability to work, marital discord, financial issues and increased health concerns.   The examiner stated the Veteran's service treatment records show he was diagnosed with a personality disorder, and that his psychological impairment preceded service.  She added there was no evidence to suggest the Veteran had symptoms of PTSD.  She noted the current mental health treatment records were not suggestive of PTSD.  The diagnoses were rule out malingering vs. factitious disorder; alcohol dependence; methamphetamine dependence; and personality disorder, not otherwise specified.

Private medical records disclose the Veteran was seen in September 2008 and it was noted he has having progressive dementia.  He was diagnosed as having PTSD secondary to an explosion in Vietnam, with progressing problems since then.  In November 2009, it was stated he was injured by a land mine and had significant head injury hallmarks.  

The Veteran was seen by the VA for an evaluation for traumatic brain injury in December 2010.  The examiner related the Veteran was unable to fully participate in the evaluation, and noted he demonstrated such significant cognitive impairment that a comprehensive evaluation could not be conducted.  The Veteran's daughter was also interviewed and reported that the Veteran had experienced cognitive problems for the previous three to five years.  When asked about traumatic brain injury, the daughter asserted the Veteran was blown off a tank when driving over a land mine in Vietnam.  She recalled he told her he was thrown 250 feet and suffered broken bones and shoulder wounds.  The examiner was unaware of a diagnosis of traumatic brain injury and noted that after discharge from service, the Veteran functioned independently and worked full-time as a long haul driver.  She stated this suggested that if cognitive deficits were present, they were minimal.  She noted the Veteran's current presentation was consistent with dementia, but the etiology was not entirely clear.  She added he had numerous risk factors (vascular and history of alcohol dependence), but his presentation was suggestive of a neurodegenerative condition.  The examiner concluded the event described above would not account for the deficits observed on the examination.  

In a February 2011 statement, the Veteran's former wife related she knew the Veteran before he entered service.  She claims his life changed drastically following his return from Vietnam.  She states he was fine for about the first six months after his discharge, but then began to have nightmares.  She also referred to the incident when the Veteran was thrown from the tank, and indicated that all his friends died that day.  

Virtual VA records show that the Veteran was seen by a private physician in August 2011.  It was reported he had a traumatic head injury and that since that time, he had progressively lost his memory.  He was assessed with dementia, Alzheimer's type versus prior polysubstance abuse, at a VA outpatient treatment clinic in April 2012.  

The death certificate discloses the Veteran died in July 2012 of posttraumatic brain injury due to blunt force head trauma.  It was indicated the interval between onset and death was years.  The manner of death was listed as homicide.  The date and time of injury were listed as unknown.  The place of injury was Vietnam.  It was stated the injury was a land mine explosion in Vietnam.  A police incident report shows that officers were summoned to the Veteran's home due to an unattended death.  The appellant informed the officers that the Veteran had died.  She noted the Veteran had been having medical problems for the previous five years.

The Board acknowledges the Veteran was wounded in service and the incident in August 1968 is a stressor.  That he was subjected to a stressor during service is not in dispute.  The issue before the Board is whether the Veteran has an acquired psychiatric disability, to include PTSD, that is related to service.  As noted above, the service treatment records demonstrate the Veteran was seen for psychiatric problems both prior to and during service.  It was concluded in October 1969, based on a review of such treatment as well as an interview with the Veteran, that he had a personality disorder.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the United States Court of Appeals for Veterans Claims (Court) specifically held that in establishing by regulation that personality disorders are not a disease within the meaning of veterans' benefits law, the VA was acting within statutory authority.  

The appellant argues, in effect, that the Veteran had psychiatric problems since service, and that he had been diagnosed with PTSD.  In this regard, the Board notes the Veteran told a private medical provider in June 2008 that he his depression and anxiety had been present since service.  This is inconsistent with other evidence in the record.  The Board points out that the Veteran's initial claim for service connection was submitted shortly after his separation from service.  He did not mention any psychiatric disorder.  When examined by the VA in March 1970, no psychiatric abnormalities were present.  It is also significant to observe that on evaluation in May 2004 for commercial driver fitness, the Veteran specifically denied any nervous or psychiatric disability.  Thus, the allegations that the Veteran experienced psychiatric problems since service are contradicted by the medical findings of record.  

In addition, the Board notes that the September 2008 VA psychiatric examination revealed the Veteran had been treated for depression due to an inability to work, marital discord, and financial and health concerns. 

The Board concedes a private social worker diagnosed PTSD in June 2008.  The Veteran related that he had flashbacks of his experiences in Vietnam.  The Board finds, however, that several VA evaluations have concluded the Veteran did not have PTSD, and these opinions have greater probative value than the private opinion that he had PTSD.  Following the September 2008 VA psychiatric examination, it was concluded the Veteran did not meet the criteria for PTSD.  This conclusion was based on a review of the Veteran's claims folder and his mental health records.  

Another VA psychiatric examination was attempted in September 2009, but the examiner was unable to complete the mental status evaluation due to the Veteran's cognitive difficulties.  He could not determine whether the Veteran had signs and symptoms of PTSD.  

In October 2009, three VA psychologists reviewed the Veteran's claims folder.  The report notes that the claims folder contains almost no references to the Veteran's' experiencing war-related problems.  It was concluded that the clear weight of the evidence established that the Veteran does not meet the diagnostic criteria for PTSD.  The Court has noted that Congress specifically limited entitlement to service connection for disease or injury to cases where such resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Since PTSD is not shown, there is no basis for a grant of service connection for it.  

The appellant's assertion that the Veteran had an acquired psychiatric disability, to include PTSD, that is related to service is not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a psychiatric disability, to include PTSD, fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, while the Veteran was competent to describe his symptoms, the Board finds the opinions of the VA medical provider to be more probative and persuasive as to the existence and etiology of the Veteran's psychiatric disability, as the examiners have specialized training in the assessment of such disabilities, and the examiners based their conclusions on review of the record, in addition to the Veteran's statements.

The record demonstrates that an acquired psychiatric disability was initially demonstrated many years after service, and there is no competent medical evidence linking it to service.  In addition, PTSD has not been demonstrated following service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD.

The appellant also argues service connection should be established for residuals of a traumatic brain injury.  During the hearing before the undersigned in September 2013, the appellant testified the Veteran was blown off the top of a tank and landed on his head.  

The service treatment records confirm the Veteran was injured when the vehicle in which he was riding hit a mine.  The available service treatment records do not contain information showing the treatment the Veteran received immediately following the injury.  The January and October 1969 records that reference the August 1968 incident reflect he sustained a fragment wound to the left thigh and a fracture of the right olecranon.  The records do not mention any head injury.  Significantly, the Veteran did not refer to any head injury in connection with the August 1968 incident in his initial, December 1969 claim, although he did refer to right elbow and left leg injuries sustained in the August 1968 incident.  On the VA general medical examination in March 1970, the Veteran referred to the in-service injury, but only referred to a fracture of the elbow and a shrapnel wound to the thigh.  It is also significant to point out that he denied any head or brain injury on private evaluation in May 2004.  In addition, when he described the in-service injury on a VA examination for diabetes mellitus in May 2006, the Veteran claimed he landed on his right side, not his head.  In addition, the September 2008 VA social and industrial survey reveals the Veteran stated he sustained leg and back injuries in the incident in service.  Thus, the record fails to demonstrate the Veteran sustained a head injury during service.  

The evidence shows the Veteran was found to have dementia around 2008. It was noted in December 2008 that he had progressive memory deficits that were quite severe for his age.  Private medical records show that when he was seen in November 2009, it was reported the Veteran was injured by a land mine, and that he had significant head injury landmarks.  It was assessed he had altered mental state due to a traumatic injury to the head.  Similarly, when he was seen in August 2011, it was stated the Veteran had traumatic head injury and since that time had progressively lost memory.  These comments are clearly based on a history which is not supported by the record.  

When seen by the VA in December 2010, the examiner heard the Veteran's daughter describe how the Veteran was thrown 250 when his tank hit a land mine.  While she noted the Veteran's presentation was consistent with dementia, she concluded that the in-service event would not account for the deficits that were observed.  The examiner also observed the Veteran had other risk factors, including vascular and a history of alcohol abuse.  Accordingly, the clinical evidence of record fails to support the allegation that the incident in service resulted in the Veteran's early onset dementia.

The appellant's assertion that the Veteran had a traumatic brain injury in service, and that his dementia is related to service is not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of residuals of a traumatic brain injury fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, while the Veteran was competent to describe his symptoms, the Board finds the opinions of the VA medical provider to be more probative and persuasive as to the etiology of the Veteran's dementia, as the examiner has specialized training in the assessment of such disability.  In this regard, the Board emphasizes that the record does not support the allegation made many years following service to the effect that the Veteran hit his head when he was injured during service.    

The record demonstrates that any residuals of a traumatic brain injury were initially demonstrated many years after service, and there is no competent medical evidence linking them to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a traumatic brain injury.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the median nerve of the minor extremity.  A disability rating of 70 is warranted for complete paralysis of the median nerve; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, note preceding Diagnostic Code 8515.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The record shows the Veteran is right-handed.

The Veteran filed his claims for increase in September 2010, so the Board will focus on the evidence of record from September 2009 onward.  VA and private treatment records during this period do not reflect significant complaints or treatment for peripheral neuropathy of the upper extremities.  It was reported on the VA peripheral nerves examination in January 2011 that his left arm falls asleep if he lies on it wrong.  An examination revealed reflexes were normal in the left upper and right lower extremities.  Sensory and motor examinations were also normal.  There were no dysesthesias.  Muscle tone was normal, and there was no muscle atrophy.  There was no evidence of fasciculations.  The diagnosis was diabetes, with no apparent neuropathy found on examination.  

In the absence of any evidence of compensable upper extremity neuropathy found on the January 2011 VA examination or elsewhere in the treatment records during the appeal period, the preponderance of the evidence is against awarding a compensable evaluation for peripheral neuropathy of the left or right upper extremity.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture with respect to peripheral neuropathy of the upper extremities is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the neurological disability of either upper extremity outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable disability ratings contemplate his reported symptoms.  The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the Veteran's upper extremities.  In short, the evidence does not support the proposition that the Veteran's service-connected disabilities discussed herein presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

	

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's non-service-connected disabilities nor advancing age may be considered.  

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held that in a claim for a total rating based on individual unemployability due to service-connected disability, where the disability rating did not entitle the appellant to a total disability rating under 38 C.F.R. § 4.16(a), the rating board must also consider the applicability of 38 C.F.R. § 4.16(b), and that the decision or non-decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.  In this case, the Veteran does not meet the schedular standards under 38 C.F.R. § 4.16(a), and the preponderance of the competent evidence fails to establish that he is unemployable due solely to his service-connected disabilities.

The record reflects the Veteran had work experience as a truck driver.  He completed three years of high school, and reportedly last worked in July 2005.  On his claim for a total rating submitted in February 2006, the Veteran stated that, due to the neuropathy, his legs became too swollen to drive and the pain made walking nearly impossible.  

At the time of the Veteran's death, service connection was in effect for diabetes mellitus, type II, with erectile dysfunction, evaluated as 20 percent disabling; residuals of a fracture of the right olecranon, evaluated as 10 percent disabling; scar, residuals of a gunshot wound of the left leg, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as noncompensable; and for peripheral neuropathy of the left upper extremity, evaluated as noncompensable.  The combined scheduler evaluation was 50 percent.  

When the Veteran was examined by the VA in May 2006, he stated his diabetes was well controlled, but that he had extensive diabetic neuropathy involving the lower extremities.  He added the Veteran's symptoms were not well controlled by his medical regimen, and that it altered his ability to work since he was unable to ambulate farther than a block.  The examiner noted the Veteran had some limitation of motion of his right elbow, but no evidence of peripheral neuropathy of the upper extremities.  It was further indicated the Veteran's shrapnel wound to the left lower extremity was asymptomatic.  

A private physician noted in December 2008 that the Veteran had moderate peripheral neuropathy and neuralgia.  

During the September 2008 VA social and industrial survey, the Veteran related he had never been fired from his job, nor had he quit.  He stated he had not worked for the previous 18 months as his wife requested that his driver's license be rescinded by the DMV, which it was.  

When examined by the VA in January 2011, the Veteran indicated he had retired in 2003, and the cause was that he quit.  

The evidence supporting the appellant's claim consists of some findings suggesting that the Veteran's service-connected peripheral neuropathy affected his ability to work.  Even if true, the evidence did not demonstrate the Veteran's service-connected disabilities precluded all forms of gainful employment.  In any event, subsequent records revealed his neuropathy was either not more than mild or was not present.  The appellant is not competent to assess whether the Veteran's symptoms met VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.  Accordingly, the Board finds the preponderance of the evidence is against the claim for TDIU. 



ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for residuals of a traumatic brain injury is denied.

An increased rating for peripheral neuropathy of the right upper extremity is denied.

An increased rating for peripheral neuropathy of the left upper extremity is denied.  

A TDIU is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


